In re Castleberry, Terry Earl;- — Plaintiff; applying for supervisory and/or remedial writs, Parish of St. Landry, No. 96-K-2173.
Writ granted. Because the “quantitative difference between death and other penalties,” Lockett v. Ohio, 438 U.S. 586, 604, 98 S.Ct. 2954, 2964, 57 L.Ed.2d 973 (1978), justifies departure from our usual practice, see State ex rel. Bernard v. Criminal District Court, 94-2247, p. 1 (La.4/28/95), 653 So.2d 1174, 1175, relator is to be furnished the requested records, checking them out through Mrs. Dora Ra-balais of Angola’s Legal Services Office, who will assume responsibility for their return.
JOHNSON, J., not on panel.